Opinion of the Court
George W. Latimer, Judge:
The accused entered pleas of guilty to larceny, forgery, and uttering a forged instrument, in contravention of Articles 121 and 123 of the Uniform Code of Military Justice, 10 USC §§ 921 and 923, respectively. Lower appellate reviewers affirmed the findings and only so much of the original sentence as provides for dishonorable discharge (suspended), total forfeitures of pay and allowances, and confinement at hard labor for one year and six months. We granted accused’s petition for review to dispose of his contention that the two offenses of forgery and uttering a *247forged document are multiplicious for pui-poses of sentence.
While the plea of guilty throws little light on the facts and circumstances surrounding the offenses actually committed, trial counsel, to aid the court in assessing an appropriate sentence, introduced in evidence without objection by the defense a voluntary pretrial statement of the accused. This furnishes us with a summary of the facts which aid in a solution of the problem. From his confession and the specifications to which accused pleaded guilty, it appears that the forgery of the check and its utterance took place in San Antonio, Texas, on or about September 4, 1958. Some three days prior thereto accused surreptitiously removed the check from a mailbox and retained possession of it until the day he placed it in commercial channels. On the above-mentioned date, the accused forged the name of the payee on the back of the check and sometime thereafter on the same day he proceeded to an acceptance company where he negotiated the instrument. It thus becomes apparent that the two offenses with which we are concerned in the issue before us involved two separate acts on the part of the accused which were not contemporaneous, and likewise that here one crime is not lesser included within the other. These factors differentiate this case from United States v Brown, 8 USCMA 18, 23 CMR 242; United States v Modesett, 9 USCMA 152, 25 CMR 414; and United States v Posnick, 8 USCMA 201, 24 CMR 11.
Because the accused could have forged the check without uttering it and conversely he could have negotiated it without having forged the instrument, we believe the doctrine we recently announced in United States v McClary, 10 USCMA 147, 27 CMR 221, is dispositive of this appeal. In that case we stated:
“. . . It may well be, as the board reasoned, that the accused was actuated by a single impulse to enrich himself at the expense of the Government but, even though that be the case, still more than one criminal act was committed by him in accomplishing his venture. Here the accused asported the property, secreted it, and then subsequently sold the same to third persons. At least a full day elapsed between the takings and disposals. It is obvious from his method of operation that he possessed dual intents — that is, an intent to steal and an intent to sell — and while they may have been formed simultaneously, the sequence of events was such that they were severable and he could have abandoned his intent to dispose of the goods after he had executed his plan to steal. In that event, there would have been only a violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. Further, had he been apprehended in the course of the asportation, there would have been no violation of Article 108 of the Code, 10 USC § 908.
“For the purpose of deciding this case, we are willing to assume the plan to steal and sell was formed as part of a unitary mental process. Even when we make this assumption, our previous rulings do not require a holding of multiplicity. Generally speaking, in determining multiplicity we have used the Manual test which provides that the offenses are separate if each offense requires proof of an element not required to prove the other. In some instances, that principle has been rejected because it was believed its use would violate the cardinal principle of law that a person may not be twice punished for the same crime. However, this does not mean it is to be disregarded when there are two or more separate criminal acts, even though they grew out of essentially one overall transaction. In this ease it c-an be argued that as to each item of Government property, there were two separate transactions with supporting criminal intents, but, disregarding that contention and confining our views to the same transaction rule, we believe these offenses are separate.”
Applying the principle set out above to the facts of this case, we find that here there were two separate criminal acts committed at different times and *248involving separate elements and different general criminal intents. Forgery requires a showing that a person, with the requisite intent, falsely made or altered a signature to or other part of any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice. In the case at bar, this particular offense was completed before the accused set out to present the check for payment. Had he lost the check before presentment, he could have been convicted of forgery. Apart from intent to defraud, the second crime merely requires the utterance of a document knowing it to be falsely made or altered. In this offense, there are the elements that the document be uttered by the accused and that he knows it is forged, but the forgery could be by a third party. Accordingly, we conclude that each specification alleges and the facts show offenses which are separate for punishment purposes.
There are a number of Federal cases which support our view. Indeed, in United States v McVey, 4 USCMA 167, 15 CMR 167, we adverted to one. See Wiley v United States, 144 F2d 707 (CA 9th Cir) (1944). There would be little utility in collating them here, however, for the law appears well settled on this point. For the purposes of this case, we will refer only to Reid v Aderhold, 65 F2d 110 (CA 5th Cir) (1933). We select that case because it involved a law governing the District of Columbia, and the wording of the statute and its arrangement are strikingly similar to Article 123 of the Uniform Code, supra. That court, in answer to a contention similar to the one advanced herein, made the following statement of law:
“At common law forgery and uttering were different substantive crimes. Bishop’s New Criminal Law, §§ 523-605. The rule is well settled that, where different offenses denounced in the same statute require different proof, a person may be found guilty of more than one offense under the statute. Petitioner might have been guilty of forging a check without hav-' ing attempted to utter it, and he might have been guilty of separately-uttering it to two or more people without having forged it. It is apparent the three offenses charged in the indictment required different proof to substantiate the charges.”
For the foregoing reasons, we conclude the accused is not entitled to relief, and the decision of the board of review is, therefore, affirmed.
Chief Judge Quinn concurs.